DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yi Wilkinson on 7/12/22.
The application has been amended as follows: 

3. 	 (Amendment) The method of claim 2 , wherein the point characteristics comprise the at least one of range and velocity.

Terminal Disclaimer
The terminal disclaimer filed on 6/27/2 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 11170476 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
 	Examiner acknowledges canceled claims 4, 11 and 17.  Examiner acknowledges the terminal disclaimer filed 6/7/22.  The examiner withdraws the double patenting rejection.  The previous office action was void of prior art rejection.  Thus, application is in condition for allowance.

Allowable Subject Matter
Claims 1-3, 5-10, 12-16 and 18-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449. The examiner can normally be reached Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





G.D.
July 11, 2022
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664